Case 1:20-cv-04809-TCB Document 1-15 Filed 11/25/20 Page 1 of 22




                             Exh. 14
         Case
         Case 1:20-cv-04809-TCB
              1:20-cv-04651-SDG Document
                                 Document1-15
                                          6-5 Filed
                                              Filed 11/17/20
                                                    11/25/20 Page
                                                             Page 12 of
                                                                     of 21
                                                                        22




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 L. LIN WOOD, JR.,                                    )
                                                      )
         Plaintiff,                                   )       CIVIL ACTION FILE NO.
                                                      )       1 :20-cv-04651-SDG
 v.                                                   )
                                                      )
BRAD RAFFENSPERGER, in his official)
capacity as Secretary of State of the State )
of Georgia, REBECCA N. SULLIVAN,             )
in her official capacity as Vice Chair of    )
the Georgia State Election Board,            )
DAVID J. WORLEY, in his official             )
capacity as a Member of the Georgia          )
State Election Board, MATTHEW               )
MASHBURN, in his official capacity as )
a Mem her of the Georgia State Election )
Board, and ANH LE, in her official          )
capacity as a Member of the Georgia         )
State Election Board,                       )
                                            )
      Defendants.
__________                                 )
                                           )

           AFFIDAVIT OF NICHOLAS J. ZEHER IN SUPPORT OF
      PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING ORDER

        I, Nicholas J. Zeher, declare under penalty of perjury that the following is

true and correct:

       1. I am over the age of 18 years and competent to testify herein. I have personal

         know ledge of the matters stated herein.

                                              1
                                       Ex. E to TRO Motion:
                                          Zeher Affidavit
   Case
   Case 1:20-cv-04809-TCB
        1:20-cv-04651-SDG Document
                           Document1-15
                                    6-5 Filed
                                        Filed 11/17/20
                                              11/25/20 Page
                                                       Page 23 of
                                                               of 21
                                                                  22




  2. I am an attorney licensed to practice law in the state of Flori
                                                                     da.
 3. On Sunday November 15, 2020 Alyssa Specht appointed me
                                                           to serve as a
     Monitor for the duration of the Risk Limiting Audit in DeKalb
                                                                   County (the
    "DeKalb Appointment Letter").               A true and accurate copy of the

    appointment letter is attached to this Affidavit as Exhibit "A."

 4. On Sunday at around 12:30 p.m., I showed up to 2994 Turn
                                                             er Hill Road,
    Stonecrest, Georgia 30038 to begin observing as a Monitor.
                                                               Prior to my
    arrival, I was sent a handout titled "Audit/Recount Monitor and
                                                                    Vote Review
    Panel Handout" which outlined the rules in place as well
                                                             as provided
    guidelines for observation. A true and accurate copy of the Audi
                                                                     t/Recount
   Monitor and Vote Review Panel Handout is attached to this
                                                             Affidavit as
   Exhibit "B."

5. After signing in and providing the DeKalb appointment letter
                                                                to the check-
   in desk, I was permitted to roam throughout the facility
                                                            to conduct
   observations.

6. The first thing I noticed was signs taped to each table (the "Rev
                                                                     iew Table"
   or "Review Tables") indicated a place for ballots for Trump,
                                                                Biden, and
  Jorgenson and other signs for "Blanks" (no vote for President)
                                                                 or overvotes
  (multiple votes for President). At each Review Table were
                                                            two people

                                      2

                                Ex. E to TRO Motion:
                                   Zeher Affidavit
  Case
  Case 1:20-cv-04809-TCB
       1:20-cv-04651-SDG Document
                          Document1-15
                                   6-5 Filed
                                       Filed 11/17/20
                                             11/25/20 Page
                                                      Page 34 of
                                                              of 21
                                                                 22




    manually reviewing each ballot (the "Recounter").       The first Recounter

    would pick up the ballot and orally announce which candidate the ballot was

    cast for. The first Recounter would then pass the ballot to the second

    Recounter who would again orally announce which candidate the ballot was

    cast for. The ballot was subsequently placed in the pile designated for that

    candidate as discussed above.

7. Due to the COVID restrictions, we were instructed to stay a minimum of
                                                                          six

    feet away from any Recounter sitting at one of the Review Tables.

8. The ballots would be brought to the Review Table in a cardboard box
                                                                       by
   another worker. I was never able to get close enough to read any writing on

   any of the cardboard boxes. After the carboard box was opened, stacks of

   ballots were removed and placed on the Review Table. There were notes on

   each stack but again, I was never able to get close enough to read what was

   written.

9. Once the stack of ballots was on the Review Table, the process of review
                                                                            ing
   the ballot began in the manner outlined above in paragraph 6.

10. At no time did I witness any Recounter or any individual participating
                                                                           in

  the recount verifying signatures.




                                      3
                               Ex. E to TRO Motion:
                                  Zeher Affidavit
  Case
  Case 1:20-cv-04809-TCB
       1:20-cv-04651-SDG Document
                          Document1-15
                                   6-5 Filed
                                       Filed 11/17/20
                                             11/25/20 Page
                                                      Page 45 of
                                                              of 21
                                                                 22




 11. If one of the Recounters encountered a ballot that was questionable, he or

    she raised a piece of paper with a "?" and what seemed to be a supervisor

    would come to that Review Table. A short conversation was had and the

    supervisor would provide the Recounters with instructions. Again, I was

   never able to get close enough to hear what was said.

12.When a Review Table completed reviewing a cardboard box full of ballots,

   one of the Recounters would write some information (I assume it was the

   number of ballots for each candidate the box contained) on a piece of paper

   and place it on top of the cardboard box. Then one of the Recounters would

   hold a piece of paper with a " ✓" (check mark) on it in the air and someone

   would come pick up the box full of ballots.

13.There was no person verifying the number of votes that the Recounter would

   write on the paper.

14.At one point, I was able to get close enough to a Review Table to see the

   ballots and the markings on them. It was strange-there   were many ballots

  where just Joseph Biden was filled in and no other candidate whatsoever.

15.At another table, I watched the Recounters pull out a stack of ballots that

  appeared to be strange too. The bubble filled out for Joseph Biden looked

  to be a perfect black mark.

                                       4
                                Ex. E to TRO Motion:
                                   Zeher Affidavit
  Case
  Case 1:20-cv-04809-TCB
       1:20-cv-04651-SDG Document
                          Document1-15
                                   6-5 Filed
                                       Filed 11/17/20
                                             11/25/20 Page
                                                      Page 56 of
                                                              of 21
                                                                 22




 16.I spoke to other Observers present that day and they had witnessed the same

   thing.   Other Observes also informed me that fellow Observers were

   removed for getting too close to the Review Tables. That when they would

   get close enough to see what was actually filled in on the ballot, one of the

   Recounters would begin making a big scene and call over a supervisor. The

   supervisor would then remove the Monitor permanently.

17.While in DeKalb County, I saw a lot of hostility towards Republicans and

   none towards Democrats.

18. On the evening of November 15, 2020, Alyssa Specht appointed me as an

   Monitor in Henry County for the whole duration of the Risk Limiting Audit

   ("Henry County Appointment Letter"). A true and accurate copy of the

   Henry County Appointment Letter is attached to this Affidavit as Exhibit

   "C."

19. I arrived at 562 Industrial Boulevard, McDonough, Georgia 30253 at

   around 9:30 a.m.

20. When I entered the building, I was halted by a woman at the door who

  immediately informed me that I was not needed and that all the position had

  been filled. At this time, the woman neither asked who I was nor why I was

  present. I asked this woman to speak to the person in charge.

                                     5
                              Ex. E to TRO Motion:
                                 Zeher Affidavit
  Case
  Case 1:20-cv-04809-TCB
       1:20-cv-04651-SDG Document
                          Document1-15
                                   6-5 Filed
                                       Filed 11/17/20
                                             11/25/20 Page
                                                      Page 67 of
                                                              of 21
                                                                 22




21. Within a few seconds, I was greeted by Ameika Pitts ("Ms. Pitts"), Henry

   Country's Elections Director. Ms. Pitts informed me that my assistance was

   not needed, and I was free to go. Again, this was told to me prior to her

   asked why I was there and who I was.

22.I then pulled the Henry County Appointment Letter up on my phone and

   presented it to her. Ms. Pitts immediately told me that I was not able to have

   my phone inside the building even though the recount was allegedly being

   "live streamed." After a brief conversation, I send Ms. Pitts a copy of the

   letter and was permitted to enter the building, but only in the public

   observation area.

23 .Fortunately, after speaking to several Republican Party volunteers, MS. Pitts

   was provided my name from the Henry County Republican Chairwoman

   and I was permitted to enter into the observation area.

24. Once inside the observation area, I saw that it was set up very similar to

   DeKalb County with the Review Tables having the same designations and

   each Review table having two Recounters as described in paragraph 6 above.

25 .As I began walking around, I noticed several differences between DeKalb

   County and Henry County. In Henry County, the ballots were brought to

   each Review Table in a red, plastic box with security ties used to hold the

                                       6
                               Ex. E to TRO Motion:
                                  Zeher Affidavit
  Case
  Case 1:20-cv-04809-TCB
       1:20-cv-04651-SDG Document
                          Document1-15
                                   6-5 Filed
                                       Filed 11/17/20
                                             11/25/20 Page
                                                      Page 78 of
                                                              of 21
                                                                 22




    box closed. Those ties were cut, and the ballots were then removed and

   placed on top of the Review Table in stacks that were wrapped in a rubber

   bands and had a pink sticky note on each stack which displayed the number

    of ballots each stack contained. The Recounter would then remove the

   rubber band and sticky note and begin counting the same was described in

   paragraph 6 above.

26.At around 12:05 p.m. I was observing table "G" when the two recount

   workers sorted a pile of ballots that had a note which said "93" as the number

   of ballots. When the two workers finished sorting and counting the ballots,

   there were only 92. The director of the election committee, Ms. Pitts came

   to the two workers and simply signed a separate sheet of paper saying that

   there were only 92 ballots. Ms. Pitts never recounted to make sure. This

   happened several times and Ms. Pitts informed us that she has been directed

   to just sign off on the number of ballots the recount worker said was there.

27. While in Henry County, I personally witnessed ballots cast for Donald

   Trump being placed in the pile for Joseph Biden. I witnessed this happen at

  table "A."

28 .I interviewed a few Observers that same day who informed me that on

  multiple occasions, Recounters at tables "A," "B," "G," and "O" were seen

                                      7
                              Ex. E to TRO Motion:
                                 Zeher Affidavit
 Case
 Case 1:20-cv-04809-TCB
      1:20-cv-04651-SDG Document
                         Document1-15
                                  6-5 Filed
                                      Filed 11/17/20
                                            11/25/20 Page
                                                     Page 89 of
                                                             of 21
                                                                22




   placing ballots cast for Donald Trump placed in the pile for Joseph Bi den.

   When this was brought to Ms. Pitts attention, it was met with extreme

   hostility. At no time did I witness any ballot cast for Joseph Biden be placed

   in the pile for Donald Trump.

29. Based on my personal observations, I believe that additional absentee

  ballots were cast for Donald Trump but counted for Joseph Biden. I further

  believe that there was widespread fraud favoring Joseph Bi den. This is my

  personal experience.

             [SIGNATURE AND OATH ON NEXT PAGE]




                                     8
                              Ex. E to TRO Motion:
                                 Zeher Affidavit
      Case
       Case1:20-cv-04809-TCB
            1:20-cv-04651-SDG Document
                               Document1-15
                                        6-5 Filed 11/25/20
                                                  11/17/20 Page 10
                                                                9 ofof21
                                                                       22




       I declare under penalty of perjury that the foregoing statements are
                                                                            true and
 correct




    STATE OF FLORIDA

   COUNTY OF PALM BEACH


      Nicholas Zeh er, appeared before me, a Notary Public in and for the
                                                                          above
jurisdiction, this 17th day of November 2020, and after being duly sworn
                                                                         , made this
Declaration, under oath.




   [Affix Seal]


  My Commission Expires ________                               _

                                      ..~;:••,,,          TALLEJR.
                                                     ROBERN.    N,
                                     /f~•··~\ MYCOMMISSION
                                                        #GG221322
                                      ,       .:~J
                                              ··-     EXPIRES;
                                                            July9, 1)1\1)')
                                                                   ,v'-4
                                            "'o,f/
                                          ' ....
                                              ,  Bonded
                                                     ThruNotaryPublic
                                                                   UndefW(lterl


                                 '




                                               9

                                      Ex. E to TRO Motion:
                                         Zeher Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-15
                                 6-5 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 10
                                                         11 of
                                                            of 21
                                                               22




          Exhibit A

                          Ex. E to TRO Motion:
                             Zeher Affidavit
         Case
         Case 1:20-cv-04809-TCB
              1:20-cv-04651-SDG Document
                                 Document1-15
                                          6-5 Filed
                                              Filed 11/17/20
                                                    11/25/20 Page
                                                             Page 11
                                                                  12 of
                                                                     of 21
                                                                        22


                                            I.GOP
November 15, 2020


Monitor Designee - Risk Limiting Audit

To Whom it May Concern:

This letter serves as proper notice, pursuant to O.C.G.A. § 21-2-408, § O.C.G.A
                                                                                . 21-2-483, State Election
Board Rule 183-1- 13-.06, and/or State Election Board Rule 183-1-14-0.9-.1
                                                                            5. The listed designees are to
serve as a Monitor for the whole duration of the Risk Limiting Audit in DeKalb
                                                                                 County:


   •   William McElligott                  •    Nicholas Zeher                        •   Michael Sasso
   •   Oleg Otten
   •   Kevin Peterford                     •    Scott Strauss




         David J. Shafer
         Chainnan                                                     Michael Welsh
                                                                      Secretary




                                               Ex. E to TRO Motion:
                                                  Zeher Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-15
                                 6-5 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 12
                                                         13 of
                                                            of 21
                                                               22




          Exhibit B

                          Ex. E to TRO Motion:
                             Zeher Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-15
                                 6-5 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 13
                                                         14 of
                                                            of 21
                                                               22




             Audit/Recount
 Monitor and Vote Review Panel Handout




                          Ex. E to TRO Motion:
                             Zeher Affidavit
     Case
     Case 1:20-cv-04809-TCB
          1:20-cv-04651-SDG Document
                             Document1-15
                                      6-5 Filed
                                          Filed 11/17/20
                                                11/25/20 Page
                                                         Page 14
                                                              15 of
                                                                 of 21
                                                                    22




                                               Audit Observer Handout

  Arrival:
         •   Arrive 30 minutes prior to the start of your shift.
         •   The public is to watch the opening procedures before the audit begins
                                                                                   and after the audit ends
             for the day.
         •   Be respectful and professional, not adversarial.

  Audit Observers/Designated Monitors:
         •    Each political party may have one designated monitor per 10 Audit Teams
                                                                                        or a minimum of two
              designated monitors per room.
      •       Designated monitors may roam the audit room and observe the audit process
     •       Observe the Check-in and Check-out process of the ballots
     •       Must wear badges that identify them by name.
     •       Are allowed to observe but may not obstruct orderly conduct of election.
     •       May not speak to or otherwise interact with election workers.
     •       Are not allowed to wear campaign buttons, shirts, hats or other campaig
                                                                                     n items.
     •       Do not touch any ballot or ballot container
     •       Observe and ensure the room is properly set-up, the Audit Teams are completi
                                                                                           ng their tasks,
             and the Table is set up properly (see below}.
     •       Must pose questions regarding procedures to the clerk/election worker
                                                                                   for resolution.

 Room Set up




                                             AuditBoardRoomLayout

                                         AuditBoard                AuditBoard




                                         AuditBoard                AuditBoard




Audit Teams Responsibilities

When reviewing a ballot and determining the voter's mark, audit boards
                                                                         must consider "if the elector
has marked his or her ballot in such a manner that he or she has indicated
                                                                           clearly and without question
the candidate for whom he or she desires to cast his or her vote." O.C.G.A
                                                                           . 21-2-438(c}.

As a batch is delivered from the check-in/out station:
    •   Record the County Name, Batch Name, and Batch Type (Absentee, Advance
                                                                                     d Voting,
        Provisional, Election Day}, and verify the container was sealed on the Audit
                                                                                     Board Batch Sheet.




                                                  Ex. E to TRO Motion:
                                                     Zeher Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-15
                                 6-5 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 15
                                                         16 of
                                                            of 21
                                                               22




 •   Unseal the container.
 •   Recount the Ballots using the "Sort and Stack
                                                         " method:
        o Pull the ballots out of the container and
                                                            stack neatly on the table.
                  ■     If the container contains more than 1000
                                                                         ballots, ballots should be removed
                        from the container and sorted in manageab
                                                                            le stacks (using an Audit Board Batch
                        Sheet for each stack), leaving the rest of
                                                                       the ballots in the container until the
                        previous stack is done.
                 ■      For each ballot: audit board member (ABM
                                                                          ) #1 picks up a single ballot from the
                       stack and reads the vote for the President
                                                                        ial contest aloud, then hands the
                       ballot to ABM #2. ABM #2 verifies the vote
                                                                          that is on the ballot is indeed what
                       ABM #1 read, then places the ballot in the
                                                                         "stack" that corresponds to the vote.
                       ABM #1 should watch to make sure the ballo
                                                                             t is placed in the right stack. There
                       will be 8 stacks as follows:
                             • Trump
                             •   Biden
                             • Jorgensen
                             •  Overvoted ballots - one pile for any ballo
                                                                                  t where the voter made more
                                than one selection for President.
                            •   Blank/Undervoted ballots - one pile for any
                                                                                       ballot where the voter made
                                no selection for President.
                            • Write-In - one pile for any ballot conta
                                                                              ining a write-in vote for President.
                               (The board does *NOT* need to determine
                                                                                      whether the write-in is for a
                               qualified candidate: the Vote Review Pane
                                                                                    l does that.)
                           •   Duplicated ballots - one pile for ballots mark
                                                                                      ed as duplicated.
                           •   Undetermined - one pile for any ballot wher
                                                                                      e the audit board cannot
                               agree on the voter's intent.
               ■     Candidate Ballot Tallies - Count the ballo
                                                                   ts in each stack by having one member
                     of the audit board verbally count the ballo
                                                                      t while handing· it to the other
                     member for verification. Count the ballots
                                                                       in groups of 10, stacking the groups
                     at right angles to each other, so you can
                                                                   easily count the complete groups when
                     you are done. (For instance, if you have seve
                                                                         n groups of 10 ballots each plus an
                     extra 3 ballots, the total tally would be 73.)
                                                                        Record the total tally for each
                    candidate on the Audit Board Batch Shee
                                                                   t.
              ■     Write-In, Duplicated, and Undetermined
                                                                   Ballots - count the ballots in the write-
                    in duplicated, and undetermined ballot piles
                                                                         and record on the Audit Board
                    Batch Sheet. Each type should go in a desig
                                                                      nated folder or envelope by batch.
     o Write-in, Duplicated, and Undetermined
                                                         ballot folders must be set aside for delivery
        the Vote Review Panel.                                                                                to
     o Return the other ballots to the origin
                                                    al container and seal the container.
     o Sign the Audit Board Batch Sheet.
     o Raiseyour check mark sign for the chec
                                                       k-in/out station to come retrieve your conta
        batch sheet, and any ballots for the Vote                                                           iner,
                                                         Review Panel.




                                          Ex. E to TRO Motion:
                                             Zeher Affidavit
       Case
       Case 1:20-cv-04809-TCB
            1:20-cv-04651-SDG Document
                               Document1-15
                                        6-5 Filed
                                            Filed 11/17/20
                                                  11/25/20 Page
                                                           Page 16
                                                                17 of
                                                                   of 21
                                                                      22




                                      Audit Board Batch Sheet
                                      Count; ______                         _
                                      8atchNamo _____                       _

                                      Batch Type: l }Absentee i··~Advanc:e \,.(ElodlonDay       t.'lProvlslonaf i·;other

                                      Was the container sealed when mceivod by tho -twdit board?   l J Yos

                                         Candidates                    Enter Audit Totals

                                         Donald J. Trump

                                         Joseph R. Blden

                                         Jo Jorgen1on

                                         Overvote

                                         Blank/Undervote


                                                                        "-~-~!.,
                                     Ballots sent to tho Vote R•~l!."! ..  ..~.!.!'"rl
                                                                                   .....
                                          Write-In

                                         Duplicated

                                         UndotermfneU


                                    When work Is oompjefod,rotum all ballots (except Vote Rovluw Panel ballots)
                                                                                                                to tile ballot
                                    container and seal container.

                                    Was the container resealed by tho audit board? C1Yes




                                    Check In/Out Station
                                    L j Recordedbatch returnon Ballot ContainerlnvontorySheet
                                    [l Delivered Vole Review Panel ballots (If any)
                                    CJ Entered f~Uissinto Ario
                                    -~------ lnillals or check In/out statlon member




Table Set up



                                        AuditBoardTableTopOrganization




No Photography is allowed in the observation area.

Check-in/out Process
   •    Two election workers are required to observe the check in and check out
                                                                                    process of ballots to
        ensure there is a secure chain of custody and inventory of ballots is kept
                                                                                   proper.
            o One person is to be kept with the ballot containers
            o One person delivers the containers to and from the audit boards ("runner
                                                                                           '1)
   •    There should be at least one "runner" for every 5 audit boards
   •    When a new container arrives, the election works must record:




                                                           Ex. E to TRO Motion:
                                                              Zeher Affidavit
    Case
    Case 1:20-cv-04809-TCB
         1:20-cv-04651-SDG Document
                            Document1-15
                                     6-5 Filed
                                         Filed 11/17/20
                                               11/25/20 Page
                                                        Page 17
                                                             18 of
                                                                of 21
                                                                   22




             o batch name
             o audit board number
     •    Upon completion, the election worker must:
             o Verify proper completion of the Audit Board Batch Sheet
             o Ensure contain is resealed
             o Return the container and batch sheet to the check-in/out station
             o Note the return of the container of the Ballot Container Invento
                                                                                 ry Sheet
             o Deliver any necessary ballots/envelopes to the Vote Review
                                                                              Panel
                    ■   Duplicates, write-ins, and undermined
             o Enter candidate totals for the batch in Ario, mark as "entere
                                                                             d"

Closing of Audit Room:
    •   All eligible monitors are able to observe the closing and conclus
                                                                          ion of the audit.

Monitor Observes lssue...What to Do?
1. Respectfully raise issue with precinct clerk for resolution.
2. Do NOT speak to or interact with election workers.
3. Do NOT take pictures or videos.
4. If unresolved, leave polling room and call GOP GA Legal Hotline
                                                                   with your name, county, and location.


Be on the lookout for:

   1. Lapsesin procedure
   2. Food or beverage on audit tables (it should be under the table}
   3. Any ballots not being delivered from the runners in the regular
                                                                      course
         Statewide Observer and VRP member Hotline: 470-410-8762

         Incident Report Form (attached) and at: .b!!P~LLr~J:IQ.f?.:_Q_
                                                                        rg/auditreport/




                                           Ex. E to TRO Motion:
                                              Zeher Affidavit
   Case
   Case 1:20-cv-04809-TCB
        1:20-cv-04651-SDG Document
                           Document1-15
                                    6-5 Filed
                                        Filed 11/17/20
                                              11/25/20 Page
                                                       Page 18
                                                            19 of
                                                               of 21
                                                                  22




                                                       The Vote Review Panel
Vote Review Panel (VRP) Member:
        •   Each political party must have 1 member per VRP
        •   You must object when you cannot agree
                o If there is a disagreement between the two VRP members,
                                                                               the Superintendent or their
                    designee breaks the tie.
       •    Manually log each ballot that should be adjudicated
       •    Must wear badges that identify them by name.
       •    May not speak to or otherwise interact with election workers.
       •    Are not allowed to wear campaign buttons, shirts, hats or other
                                                                            campaign items.
       •    Must pose questions regarding procedures to the clerk/election
                                                                           worker for resolution.


Three types of Ballots:
    •       Duplicated Ballots
                 o Retrieve the original ballot and compare the duplicated ballot
                                                                                        to ensure proper
                     duplication. Using the original ballot, record the vote tally for the
                                                                                            duplicated ballots
                      using the Vote Review Panel Tally Sheet.
   •        Undetermined Ballots
                o Review the undetermined ballots where the audit board could
                                                                                         not agree on the voter's
                     intent to make a determination. Record the vote tally for the undeter
                                                                                               mined ballots
                     using the Vote Review Panel Tally Sheet.
   •        Write-In Ballots
                o Review the write-in ballots to determine if a voter has voted
                                                                                     for a qualified or invalid
                    write-in candidate. Record the number of votes for each qualifie
                                                                                         d write-in candidate on
                    the Qualified Write-In Candidate Tally Sheet.




                                  Vote ReviewPanel TallySheet   County;__   _    Page:_of_




                                                          Ex. E to TRO Motion:
                                                             Zeher Affidavit
  Case
  Case 1:20-cv-04809-TCB
       1:20-cv-04651-SDG Document
                          Document1-15
                                   6-5 Filed
                                       Filed 11/17/20
                                             11/25/20 Page
                                                      Page 19
                                                           20 of
                                                              of 21
                                                                 22




Common Adjudication Scenarios




    CommonAdjudication·Sc,enarios
     OVERVOTES
     With corrections from voters                                   MARKING ERRORS
                                                                    Consistent patterns




                                                                    lnconsist,mt patterm,
                                    STRAY MARKS IN TARGET Af~F.AS




                                             Ex. E to TRO Motion:
                                                Zeher Affidavit
Case
Case 1:20-cv-04809-TCB
     1:20-cv-04651-SDG Document
                        Document1-15
                                 6-5 Filed
                                     Filed 11/17/20
                                           11/25/20 Page
                                                    Page 20
                                                         21 of
                                                            of 21
                                                               22




          Exhibit C

                          Ex. E to TRO Motion:
                             Zeher Affidavit
          Case
          Case 1:20-cv-04809-TCB
               1:20-cv-04651-SDG Document
                                  Document1-15
                                           6-5 Filed
                                               Filed 11/17/20
                                                     11/25/20 Page
                                                              Page 21
                                                                   22 of
                                                                      of 21
                                                                         22


                                            I.GOP
November 15, 2020


Monitor Designee - Risk Limiting Audit

To Whom it May Concern:

This letter serves as proper notice, pursuant to O.C.G.A. § 21-2-408, § O.C.G .A. 21-2-483, State Election
Board Rule 183-1- 13-.06, and/or State Election Board Rule 183-1-14-0.9-.15. The listed designees are to
serve as a Monitor for the whole duration of the Risk Limiting Audit in Henry County:


    •   William McElligott
    •   Oleg Otten
    •   Kevin Peterford
    •   Nicholas Zeher
    •   Ibrahim Reyes-Gandara
    •   Juan Carlos Elso
    •   Carlos Silva
    •   Mayra Romera




         David J. Shafer
         Chainnan                                                     Michael Welsh
                                                                      Secretary




                                               Ex. E to TRO Motion:
                                                  Zeher Affidavit
